NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PETER BARCLAY, Staff Sergeant, US Air            No. 16-35013
 Force, Discharged and as Family,
                                                  D.C. No. 6:15-cv-01920-MC
               Plaintiff-Appellant,

   v.                                             MEMORANDUM*

 STATE OF OREGON; et al.,

               Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Oregon
                    Michael J. McShane, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Peter Barclay appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims arising from an

unfavorable judgment by the Oregon state court in a prior family law action.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo both the

dismissal of an action under 28 U.S.C. § 1915(e), Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998), and under the Rooker-Feldman doctrine, Noel v. Hall,

341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Barclay’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it amounted to a

forbidden “de facto appeal” of a state court judgment and raised claims that were

“inextricably intertwined” with that state court judgment. See Noel, 341 F.3d at

1163-65. We reject as without merit Barclay’s contentions regarding the

applicability of exceptions to the Rooker-Feldman doctrine.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                   16-35013